       Case: 1:19-cv-01740-CAB Doc #: 9 Filed: 08/31/20 1 of 2. PageID #: 48




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DEVON EDWARDS,                               )       CASE NO. 1:19CV1740
                                             )
                      Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
STATE FARM INS., CO., et al.,                )       MEMORANDUM OF
                                             )       OPINION AND ORDER
                      Defendants.            )

CHRISTOPHER A. BOYKO, J.:

       This matter is before on the court on Magistrate Judge William H. Baughman, Jr.’s

Report and Recommendation (Doc. 8) to dismiss without prejudice Plaintiff Devon Edwards’

Complaint (Doc. 1) for failure to perfect service upon the defendants in accordance with Federal

Rule of Civil Procedure 4(m). The Magistrate Judge ordered Plaintiff to show cause within two

weeks why he failed to perfect service. Plaintiff neither complied with this directive nor

objected to the Report and Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2).

Plaintiff has failed to timely file any such objection. Therefore, the Court must assume that

Plaintiff is satisfied with the Magistrate Judge’s recommendation. Any further review by this

Court would be duplicative and an inefficient use of the Court’s limited resources. Thomas v.

Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
       Case: 1:19-cv-01740-CAB Doc #: 9 Filed: 08/31/20 2 of 2. PageID #: 49




       Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge and DISMISSES without prejudice Plaintiff’s Complaint for failure to perfect service in

accordance with Rule 4(m).

       IT IS SO ORDERED.

                                           s/ Christopher A. Boyko
                                           CHRISTOPHER A. BOYKO
                                           Senior United States District Judge

Dated: August 31, 2020




                                              2
